DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a wireless communication device comprising first and second radio to communicate in a shared antenna according to Wi-Fi protocol and UWB protocol, and operating in a first or second mode favoring communicating according to the UWB protocol or Wi-Fi protocol based on the UWB protocol causing communication to the Wi-Fi protocol to perform below threshold, classified in H04W72/1215.
II. Claims 10-20, drawn to a wireless communication device comprising first and second to communicate within a shared frequency range according to first and second RAT, in response to determining that one or more metrics indicate communication according to second RAT contributes to failure of communication according to first RAT to meet predetermined performance criteria, prevent communications according to the second RAT during one or more periods of time; and in response to determining that the one or more metrics do not indicate that communications according to the second RAT contributes the failure of the communications according to the first RAT to meet predetermined performance criteria, prioritize one or more communications according to the first RAT over second RAT, classified in H04L27/2659.
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not I has separate utility such as transceiver communications unit according to Wi-Fi and UWB operating in first and second modes.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired separate status in the art in view of their different classification.
The inventions have acquired a separate status in the art their recognized divergent subject matters such as:
In group I, a wireless communication device comprising first and second radio to communicate in a shared antenna according to Wi-Fi protocol and UWB protocol, and operating in a first or second mode favoring communicating according to the 
In group II, a method operating a wireless communication device and the wireless communication device comprising first and second to communicate within a shared frequency range according to first and second RAT, in response to determining that one or more metrics indicate communication according to second RAT contributes to failure of communication according to first RAT to meet predetermined performance criteria, prevent communications according to the second RAT during one or more periods of time; and in response to determining that the one or more metrics do not indicate that communications according to the second RAT contributes the failure of the communications according to the first RAT to meet predetermined performance criteria, prioritize one or more communications according to the first RAT over second RAT.
The inventions require a different field of search (H04W72/1215 and H04L27/2659, respectively).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461